Citation Nr: 1716278	
Decision Date: 05/12/17    Archive Date: 05/22/17

DOCKET NO.  07-36 239	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for a right knee disability, to include a medial meniscal tear and right knee patellar tendonitis ("hereinafter" right knee disability).


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

C. Teague, Associate Counsel 



INTRODUCTION

The Veteran, who is the appellant, served on active duty in the United States Army from November 1976 to April 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision of the Seattle, Washington, Regional Office (RO) which, in pertinent part, found that new and material evidence sufficient to reopen the claim for service connection for a right knee disability had not been submitted.  Jurisdiction for the claim currently resides with the Oakland, California RO.

On the November 2007 Substantive Appeal, the Veteran did not request a hearing before a Veteran's Law Judge (VLJ).  This appeal was processed using both the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).  Accordingly, any future review of this case should take into consideration the existence of this electronic record.

In March 2010 the Board reopened the claim and remanded the issue for further development.  The Board again considered the claim in August 2014, and again remanded this matter to the Agency of Original Jurisdiction (AOJ) for further development.  The March 2010 Board Remand instructed the AOJ to obtain a medical opinion for the Veteran's claimed right knee disability, which was obtained in December 2014.  The September 2014 Board Remand found the December 2014 VA medical opinion inadequate and instructed the AOJ to obtain a new medical opinion, which was obtained in August 2016.  Thus, the requested actions have been completed by the AOJ with no further action necessary to comply with the Board's remand directives; the case is once again before the Board for appellate consideration of the issue on appeal.  Stegall v. West, 11 Vet. App. 268 (1998).  An additional discussion of the AOJ's compliance with the Board Remands is included in the Duties to Notify and Assist section below.


FINDINGS OF FACT

1.  The Veteran was treated for a superficial wound on the right lower extremity during service.

2.  The current right knee disabilities are not related to service.


CONCLUSION OF LAW

The criteria to establish service connection for a right knee disability have not been met.  38 U.S.C.A. §§ 1101 , 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R.
§§ 3.102, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2016).  VCAA notice consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  VCAA notice requirements apply to all five elements of a service connection claim (1) veteran status; (2) existence of disability; (3) connection between service and the disability; (4) degree of disability; and 
(5) effective date of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

The Veteran's claim for service connection for a right knee disability was previously denied in a May 1995 Rating Decision, which became final.  In December 2005, the Veteran filed to reopen the claim for service connection for a right knee disability.  In January 2006, the Veteran was sent a notice letter sent prior to the initial denial of the claim, the RO provided timely notice to the Veteran regarding what information and evidence is needed to reopen a claim for service connection, as well as what information and evidence must be submitted by the Veteran.

VA has also complied with the duty to assist by aiding in obtaining evidence.  All available records relevant to the pending appeal have been obtained and are associated with the Veteran's electronic claims file.  The RO has obtained the Veteran's service treatment records, as well as VA and private treatment records.

Additionally, searches were conducted for additional records related to the Veteran's claim.  In a December 2008 email, the AOJ requested from the National Personnel Records Center (NPRC), the Veteran's hospital records from Ft. Sill, Oklahoma from November 1976 to January 1977.  The AOJ also requested the Veteran's Service Personnel Records from the NPRC.

In the March 2010 Board Remand, the AOJ was ordered to arrange for exhaustive development for records of the Veteran's alleged treatment for the right knee at Ft. Sill, Oklahoma Base Hospital in late 1976 or early 1977.  The AOJ was also ordered to request a chronological listing from the Veteran that contained all treatment and providers for the claimed right knee disability.  A letter compliant with the Board remand was sent to the Veteran on March 26, 2010.

Additionally, on March 26, 2010, the AOJ requested the Veteran's treatment records from the Ft. Sill, Oklahoma Hospital from October 1976 to March 1977.  In April 2010, the Department of the Army responded and indicated that a thorough search of medical records files revealed none of the Veteran's requested records from Ft. Sill, Oklahoma.  In February 2014, the AOJ notified the Veteran of the NPRC's negative response.  In March 2014, the Veteran submitted a letter documenting his attempts to obtain his hospital records.

In August 2014, the Board again remanded the claim for development.  The AOJ was ordered to ask the Veteran to provide and all treatment and evaluations he had received for his right knee.  Additionally, the AOJ was ordered to obtain a release from the Veteran and to solicit from Dr. T.F. of Soledad Prison, an explanation of the rationale for his September 2006 statement.

In October 2015, the AOJ sent the Veteran a letter requesting a list of all treatment and evaluations for the claimed right knee disability.  In a December 2015 letter, the Veteran indicated treatment dates and locations for his right knee.  From 1986 to 1987, the Veteran indicated he received treatment from the West Los Angeles VA.  From 1998 to 2006, the Veteran indicated he received treatment at Delano State Prison and North Kern State Prison, in Delano, California.  From May 2006 to May 2011, the Veteran received treatment at the Correctional Training Facility (CTF), in Soledad, California.  From 2011 to 2013, the Veteran received treatment at the Pleasant Valley State Prison, in Coalinga, California.  From 2013 to Current, the Veteran received treatment at the California Medical Facility, in Vacaville, California.

Medical records from the West Los Angeles VA, Delano State Prison, North Kern State Prison, CTF, and the Pleasant Valley State Prison, have all been associated with the electronics claims file.  The AOJ documented all efforts to obtain records and the Veteran was notified of the actions taken.  In a February 2017 statement, the Veteran's representative indicated there was nothing further to submit.

In June 2016, the AOJ sent the Veteran a letter requesting a release to obtain a rationale from Dr. T.F.  In September 2016, the Veteran returned a General Release for Medical Provider Information for the "California Medical Facility" from 2011 to 2016.  The Veteran's medical records from the California Medical facility have been associated with the electronic claims file.

To the extent that the AOJ was unable to obtain an addendum opinion from the Dr. T.F., the Board notes that the June 2016 letter to the Veteran indicated the purpose of the letter was to obtain his records, including if possible, an explanation of Dr. T.F.'s rationale for the September 2006 statement.  The AOJ was able to obtain the records indicated by the Veteran on the September 2016 General Release for Medical Provider Information.  However, those records contained no addendum from Dr. T.F.  The Board emphasizes that the duty to assist is a two-way street.  Because the Veteran secured the original statement from Dr. T.F., he was in the best position to provide any additional relevant evidence from Dr. T.F., or in the alternative, indicate that he either (1) no longer received treatment from Dr. T.F., or
(2) attempted to, but was unable to obtain any additional statements from Dr. T.F.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  The Board remanded the claim to try to assist the Veteran in obtaining the necessary addendum and VA sought the appropriate releases and the Veteran did not provide the necessary release for VA to contact Dr. T.F.  Accordingly, the Board finds substantial compliance with the prior remand instructions.  

Because the veteran was incarcerated, medical opinions on the etiology of the Veteran's right knee disabilities were obtained in July 2010 and an additional medical opinion was obtained in September 2016, pursuant to the March 2010 and August 2014 Board Remands, respectively.  38 C.F.R. § 3.159(c)(4) (2015); Stegall, 11 Vet. App. at 268.  Additionally, in December 2016, the August 2016 VA physician provided and addendum opinion.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the July 2010 VA examination report and September 2016 opinion and its addendum medical opinion, taken together, are thorough and adequate and provide a sound basis upon which to base a decision with regard to the issue adjudicated in this decision.  The opinions, as a whole, consider all the pertinent evidence of record, to include the statements of the Veteran, and provide rationales for the opinions stated.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion as to the issue of service connection for a back disability has been met.  38 C.F.R. § 3.159(c)(4).

Hence, VA has provided assistance to the Veteran as required under 38 U.S.C.A. §§ 5103a, 5103A, 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  The Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide the appeal.  Mayfield v. Nicholson, 444 F. 3d 1328 (Fed. Cir. 2006).  As such, no further notice or assistance is required to fulfill VA's duties to notify and assist the Veteran in the development of the appeal adjudicated herein.
Service Connection - Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A.
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  The Court of Appeals for Veterans Claims (Court) has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

The Veteran's diagnoses of a medial meniscal tear and right knee patellar tendonitis are not "chronic diseases" listed under 38 C.F.R. § 3.309(a) (2016); therefore, the presumptive service connection provisions do not apply.  see Walker v. Shinseki, 708 F.3d 1331, 1336 (Fed. Cir. 2013).

The Board notes Dr. T.F.'s September 2006 opinion that the Veteran's "degenerative arthritis is as likely as not the direct result from the knee injury he received while serving in the U.S. Military."  See September 2006 Statement in Support of Claim.  However, the Board finds the statement inadequate to confirm a diagnosis of arthritis of the right knee.  Specifically, Dr. T.F.'s September 2006 statement conflicts with the treatment notes he provided that are of record.  Specifically, in May 2006, Dr. T.F. stated he was "Unable to complete claim for VA as knee X[-]Rays were WNL [within normal limits]; will await MRI results."  See May 15, 2006 Progress Note.  The MRI results ultimately showed a mild horizontal tear in the posterior horn of the medial meniscus extending to the articular surface, with trace physiological joint effusion and the Veteran was not given a diagnosis of degenerative arthritis in the right knee.  Accordingly, the Board reiterates that the presumptive service connection provisions do not apply with regard to the claimed right knee disability on appeal.

In rendering a decision on appeal, the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 
10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection for a Right Knee Disability

The Veteran contends his current right knee disability was caused by military service.  After a review of all the evidence of record, lay and medical, the Board first finds that the Veteran has currently diagnosed right knee disability including a medial meniscal tear and right knee patellar tendonitis.

The evidence demonstrates that the Veteran had a single treatment for a wound around the knee in service.  The Veteran's entrance examination is silent for any knee condition.  In March 1977, the Veteran was injured and required sutures to the anterior right leg at the proximal tibia.  The military examiner noted the wound was healing.

On the Report of Medical History at separation, the Veteran indicated no bone, joint or other deformity, no "trick" or locked knee, and no arthritis, rheumatism, or bursitis.  However, the Veteran indicated that he had an operation on the right knee at Fort Sill, Oklahoma.  On examination, the Veteran was found to have normal lower extremities and a normal musculoskeletal system.  The Veteran's PUHLES were listed a 1 in every category.

In September 1993, the Veteran underwent treatment for a pleural effusion.  On his treatment discharge summary he indicated he had past surgical treatment on his knee.

In November 1999, the Veteran filed for service connection for a "right knee injury [in] [1977]."  The Veteran indicated he received treatment for the knee condition in 1979 at the post hospital in Ft. Sill, Oklahoma, during his Advanced Individual Training (AIT).

In December 2005, the Veteran filed to reopen the claim for service connection for a right knee disability, indicating that he injured his right knee while in AIT training, when he slipped on ice and that he has had continues problems ever since.  The Veteran further indicated that the right knee disability began in 1976 and was treated from 1976 to 1977 at the base hospital in Ft. Sill, Oklahoma.

In January 2006, the Veteran was issued a cane and knee brace.  In April 2006, the Veteran had X-rays of his bilateral knees that showed no significant degenerative changes with normal soft tissue structures bilaterally.  The Veteran was diagnosed with normal bilateral knees.

A May 2006 treatment note from Dr. T.F. stated, "Unable to complete claim for VA as knee X[-]Rays were WNL [within normal limits]; will await MRI results."  See May 15, 2006 Progress Note.  At the same appointment, Dr. T.F. examined the Veteran and noted there was tenderness of the lumbar spine.  No knee complaints or conditions were noted.  Dr. T.F. noted that the Veteran had Degenerative Joint Disease (DJD) of the lumbar spine.

In June 2006, the Veteran reported chronic right knee pain since a fall in the military many years prior.  The Veteran underwent an MRI of the right knee that showed a mild horizontal tear in the posterior horn of the medial meniscus extending to the articular surface, with trace physiological joint effusion.  The MRI showed no chondromalacia patella, normal marrow signal, and no periarticular mass.  The Veteran was diagnosed with a small tear in the posterior horn of the medial meniscus.

In September 2006, the Veteran was diagnosed with a small right knee meniscus tear.  The Treatment note is initialed T.F., and also contained a diagnosis of degenerative joint disease of the cervical spine. 

In a September 2006 statement, Dr. T.F. provided a statement on the Veteran's behalf.  In Pertinent part, Dr. T.F. stated, "It is my professional opinion that Mr. [REDACTED][']s degenerative arthritis is as likely as not the direct result from the knee injury he received while serving in the U.S. Military."  See September 2006 Statement in Support of Claim.  The letter included accommodations the Veteran was provided based on his disabilities, including a hinged knee brace, cane and a physical limitation that the Veteran could not lift over five pounds due to his degenerative disc disease of the cervical spine and lumbar spine.

In November 2006, the Veteran complained of back and foot pain but was silent for knee pain.  In April 2008, the Veteran was issued a hinged right knee brace.  In May 2008, the Veteran underwent a lumbar spinal fusion.  Post-operative treatment notes show the Veteran reported no pain in the right lower extremity.

In March 2010, the Board remanded the claim for service connection for a right knee disability to obtain an opinion on the etiology of any right knee disability.

In April 2010, the Department of the Army issued a letter indicating they were unable to locate any additional records for the Veteran from Ft. Sill during the period of October 1976 to March 1977.

In July 2010, a VA physician reviewed the Veteran's claims file.  The VA physician stated that with the lack of an examination and a direct history from the Veteran, that he was unable to provide an opinion on the etiology of any right knee conditions.

On a September 2010 pain assessment, the Veteran indicated he had right knee pain.  However, on subsequent examination, the private physician noted no knee abnormalities or conditions.  See September 2010 Medical Progress Note.

A January 2011 list of chronic problems noted the Veteran had diabetes mellitus, hypertension, hypercholesterolemia, HCV disease, gero/gastritis/esophagitis, botox esophageal dilation, chronic low back pain, and psoriasis.  The list is silent for any knee condition.

In April 2011, the Veteran underwent a private examination that was silent for any reports of knee pain or diagnoses of any knee conditions.  In May 2011, the Veteran underwent another private musculoskeletal examination that was silent for any reports of knee pain or diagnoses of any knee conditions.

In August 2012, the Veteran complained of worsening low back pain and neck pain and was given a medical consultation.  The Veteran reported neck pain, left hand numbness, and pain that radiates to the right leg, as well as, bilateral lower extremity pain.  The Veteran reported had no knee complaints.  In August 2013, the veteran reported back pain with no leg pain or weakness.  Additionally, an August 2013 initial health screening noted the Veteran's chronic low back pain but was silent for any knee conditions.

In August 2014, the Board again remanded the claim for service connection for a right knee disability in order to obtain an opinion on the etiology of any right knee disability. 

In September 2016, a VA physician reviewed the Veteran's electronic claims file.  The VA physician opined that the Veteran's knee treatment in service for was an acute and transitory wound that did not involve the knee joint.  The VA physician opined that the Veteran's current medial meniscal tear was not related to the in-service wound and was more consistent with post-service right knee patellar tendonitis.  The VA physician supported the findings by noting the Veteran's exit examination was silent for any bone or joint conditions.

In December 2016, an addendum opinion was obtained from the September 2016 VA physician on the etiology of the Veteran's knee disability, including compliance with the United States Court of Appeals for Veteran's Claims decision in Correia v. McDonald, 28 Vet. App. 158 (2016).  The VA physician reviewed the Veteran's electronic claims file and again opined that the Veteran's current medial meniscal tear is not related to the in-service wound and was more consistent with post-service right knee patellar tendonitis.  The VA physician found that Dr. T.F.'s opinion was inadequate because no rationale was provided and the July 2010 VA medical opinion was inadequate because there was no review of the Service Treatment Records.  The VA physician also found that compliance with Correia was not feasible because no physical examination was performed.

On the question of direct nexus between a current right knee disability and service, the Board finds that the weight of the evidence is against the finding that the Veteran's right knee disability, including a medial meniscal tear and right knee patellar tendonitis, is causally related to the in-service treatment for a wound on the lower right extremity.  In September 2016, a VA physician reviewed the Veteran's electronic claims file and opined that the Veteran's knee treatment in service for was an acute and transitory wound that did not involve the knee joint.  The VA physician opined that the Veteran's current medial meniscal tear was not related to the in-service wound and was more consistent with post-service right knee patellar tendonitis.  The VA physician supported the findings by noting the Veteran's exit examination was silent for any bone or joint conditions.  The Board further notes that on his exit examination, the Veteran indicated no bone, joint, or other deformities.  The Veteran's PUHLES were all listed as 1 at separation from service.  The PULHES classification system reflects the overall physical and psychiatric condition of a veteran on a scale of 1 (high level of fitness) to 4 (a medical condition or physical defect which is below the level of medical fitness for retention in the military service).  See Odiorne v. Principi, 3 Vet. App. 456, 457 (1992).

The September 2016 VA physician had adequate information on which to base the medical opinion and provided an adequate rationale for the conclusion that is consistent with the facts in this case and is based on medical principles.  For these reasons, the Board affords the September 2016 VA examiner's medical opinion great probative weight.

The Board carefully considered the statement of Dr. T.F.  However, the Board finds that this statement is inadequate as it does not support a finding that the degenerative arthritis it was referring to was present in the knee.  As noted above, the same physician's underlying treatment records diagnosed arthritis of the neck and low back but did not provide a diagnosis of arthritis for the right knee.  Furthermore, to the extent to which it links any condition to service, Dr. T.F. failed to provide any rationale for this opinion.  Black v. Brown, 5 Vet. App. 177, 180 (1993). See also, Kightly v. Brown, 6 Vet. App. 200 (1994); Miller v. West, 11 Vet. App. 345, 348 (1998) (medical opinions must be supported by clinical findings in the record and conclusions of medical professionals which are not accompanied by a factual predicate in the record are not probative medical opinions).

Although the Veteran has at least implicitly asserted that the current right knee disability is causally related to service, under the facts of this case, as a lay person, he does not have the requisite medical expertise to be able to render a competent opinion regarding the cause of the complex knee disability.  The etiology of the right knee disability in question is a medical question dealing with the origin and progression of the Veteran's musculoskeletal system, and medial meniscal tears and right knee patellar tendonitis, are diagnosed primarily on objective clinical findings, including MRI findings and specialized testing.  Thus, while the Veteran is competent to relate some symptoms of a right knee disability that he experienced at any time, including pain, under the specific facts of this case, he is not competent to opine on whether there is a link between the current, specifically diagnosed knee disability and active service because such an opinion regarding causation requires specific medical knowledge and training.  See Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (holding that ACL injury is too "medically complex" for lay diagnosis); King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2009) (holding that it was not erroneous for the Board to find that a lay veteran claiming service connection for a back disorder and his wife lacked the "requisite medical training, expertise, or credentials needed to render a diagnosis" and that their testimony "could not establish medical causation nor was it a competent opinion as to medical causation"); Clyburn v. West, 12 Vet. App. 296, 301 (1999) (holding that a veteran is not competent to relate currently diagnosed chondromalacia patellae or degenerative joint disease to the continuous post-service knee symptoms); Savage v. Gober, 10 Vet. App. 488, 496-97 (1997) (requiring that a veteran present medical nexus evidence relating currently diagnosed arthritis to in-service back injury). 

Based on the evidence of record, the weight of the competent and credible evidence demonstrates no relationship between the Veteran's current right knee disability and active duty service.  For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for a right knee disability on a direct basis and the appeal must be denied.  Because the preponderance of the evidence is against the appeal, the benefit-of-the-doubt doctrine is not for application.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for a right knee disability is denied.



____________________________________________
H. SEESEL 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


